


EXHIBIT 10.4(b)


Change in Control Agreement
This AGREEMENT (the “Agreement”) is made as of the Effective Date by and between
Plexus Corp., a Wisconsin corporation (the “Company”) and the Employee.
Recital:
The Board of Directors (the “Board”) of the Company has determined that it is in
the best interests of the Company and its shareholders to reinforce and
encourage the Employee’s continued attention and dedication to the Employee’s
assigned duties without distraction by entering into compensation arrangements
that will provide financial security in the event of a Change in Control.
Now, therefore, it is hereby agreed as follows:
1.
Defined Terms. Capitalized terms not otherwise defined in the main body of this
Agreement have the meaning ascribed thereto in Schedule A and Exhibit 1.

2.
Change in Control. No benefits shall be payable under this Agreement unless
there shall have been a Change in Control.

3.
Term of Agreement. This Agreement shall be effective for the period commencing
on the Effective Date and ending on the Initial Term Date; provided, however,
that:

3.1.     On an annual basis the term of this Agreement shall automatically be
extended for an additional fiscal
year unless, not later than 30 days before the Agreement would otherwise expire,
the Company shall
have given notice that it does not wish to extend this Agreement; and
3.2.    Notwithstanding any such notice by the Company, if a Change in Control
shall have occurred during
the original or any extended term of this Agreement, this Agreement shall remain
in effect until the
Company shall have performed all its obligations hereunder.
4.
Qualifying and Nonqualifying Separations. For purposes of this Agreement:

4.1.    A “Qualifying Separation” means the Employee’s Separation from Service
during the Change in
Control Period by reason of (i) the Company’s termination of the Employee’s
employment other than
for Cause, or (ii) the Employee’s resignation for Good Reason; provided,
however, that a Qualifying
Separation shall not include a Separation from Service by reason of the
Employee’s death or Disability.
4.2.    A “Nonqualifying Separation” means a Separation from Service during the
Change in Control Period,
other than a Qualifying Separation.
5.
Company’s Obligations Upon a Qualifying Separation. In the event of the
Employee’s Qualifying Separation:

5.1.    Accrued Obligations. The Company shall pay to the Employee the Accrued
Obligations in cash within
30 days after the Separation Date.
5.2.    Lump-Sum Payment. The Company shall pay to the Employee in cash within
30 days after the
Separation Date (except as otherwise provided by Section 7) the sum of the
following amounts:
(a)
The Employee’s Target Bonus, prorated through the Separation Date using a
fraction, the numerator of which is the number of days in the Separation Year
through the Separation Date, and the denominator of which is 365;

(b)
The Separation Multiplier times the sum of the Employee’s Annual Base Salary,
the Target Bonus, and the Retirement Differential; and

(c)
An amount such that, after payment of all Federal, state, and local income taxes
on such amount (deemed for this purpose to be payable at the applicable
withholding rates), the Employee retains the amount that the Company determines
is equal to the value of continued participation (on the same basis), for a
number of years equal to the Separation Multiplier, in all group health and
other welfare plans and the Company’s executive reimbursement plan, company car,
and other similar plans and arrangements in which the Employee participated





--------------------------------------------------------------------------------




immediately before the Separation Date or in which the Employee participated
immediately before the Change in Control Date, whichever produces the greater
benefit.
5.3.    Outplacement. The Company shall at its sole expense provide the Employee
with executive-level
outplacement services, the scope and provider of which shall be selected by the
Company in its sole
discretion, for a period of 15 months beginning on the Separation Date.
5.4.    Other Benefits. To the extent not theretofore paid or provided, and
without duplication of any other
benefits hereunder, the Company shall timely pay or provide to the Employee such
other amounts or
benefits as are required to be paid or provided, or that the Employee is
eligible to receive, under any
written plan, program, policy or contract or agreement of Plexus (collectively,
“Other Benefits”).
5.5.    Code Section 280G. Notwithstanding any provision of this Agreement to
the contrary, in the event
that you become entitled to receive payments or benefits under this Agreement or
under any other
plan, agreement or arrangement with the Company (all such payments and benefits
being referred
to herein as the “Total Payments”) and it is determined that any of the Total
Payments will be
subject to any excise tax pursuant to Code Section 4999, or any similar or
successor provision (the
“Excise Tax”), the Company shall pay you either (i) the full amount of the Total
Payments or (ii) an
amount equal to the Total Payments, reduced by the minimum amount necessary to
prevent any
portion of the Total Payments from being an “excess parachute payment” (within
the meaning of
Code Section 280G) (the “Capped Payments”), whichever of the foregoing amounts
results in the
receipt by you, on an after-tax basis, of the greatest amount of Total Payments
notwithstanding that
all or some portion of the Total Payments may be subject to the Excise Tax.
5.6.    No Duplication of Benefits. Notwithstanding Section 5.4, this Agreement
supersedes and terminates
the Employee’s right to any severance benefits otherwise due to the Employee
upon a Qualifying
Termination under any other plan or policy of the Company or any written
employment agreement
between the Employee and the Company.
6.
Company’s Obligations Upon a Nonqualifying Separation. In the event of the
Employee’s Nonqualifying Separation:

6.1.    Accrued Obligations. The Company shall pay to the Employee the Accrued
Obligations in cash within
30 days after the Separation Date.
6.2    Other Benefits. The Company shall timely pay or provide to the Employee
the Other Benefits.
7.
Six-Month Suspension. If the Company determines that the Employee is a Specified
Employee as of the Separation Date, then any payment required by Sections 5.2,
5.4 and 6.2 shall be made on the Company’s first regular payroll date (the
“Six-Month Date”) on or after the six-month anniversary of the Separation Date,
and any payment required by Section 5.5 shall be made on the later of the
Six-Month Date or the date such payment would be made without regard to this
Section 7.

8.
Governing Law.

8.1.    This Agreement shall be governed by and construed in accordance with the
laws of the State of
Wisconsin, without reference to principles of conflict of laws.
8.2.    The jurisdiction and venue for any disputes arising under, or any action
brought to enforce, or otherwise
relating to, the Agreement shall be exclusively in the courts in the State of
Wisconsin, including the
Federal Courts located therein or responsible therefore (should Federal
jurisdiction exist).
9.
Miscellaneous

Additional terms of this Agreement are set forth in Schedule B.
IN WITNESS WHEREOF, the Employee has hereunto set the Employee’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
Effective Date.


PLEXUS CORP.                        
Angelo M. Ninivaggi
Sr VP, Chief Administrative Officer,
General Counsel, and Secretary




--------------------------------------------------------------------------------




    
EMPLOYEE:
By:__________________________                                            


Name:________________________                


        
Title:_________________________                                
























































































--------------------------------------------------------------------------------




SCHEDULE A
Defined Terms
Terms not otherwise defined in the main body of the Agreement shall have the
meanings set forth below and in Exhibit 1.
“Accrued Obligations” means:
(a)
the Employee’s Annual Base Salary through the Separation Date to the extent not
theretofore paid;

(b)
the Employee’s VICP bonus for any performance period ending before the
Separation Date, to the extent not theretofore paid; and

(c)
the Employee’s accrued but unpaid vacation pay.

“Annual Base Salary” means the Employee’s annual base salary immediately before
the Separation Date or immediately before the Change in Control, whichever is
greater.
“Cause” means:
(a)
The willful and continued failure of the Employee to perform substantially the
Employee’s duties with Plexus (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Employee by the Board, the Chief
Executive Officer of the Company, or the President of the Company that
specifically identifies the manner in which the Board, the Chief Executive
Officer, or the President believes that the Employee has not substantially
performed the Employee’s duties, and after the Employee has been given at least
30 days in which to cure such failure; or

(b)
The willful engaging by the Employee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to the Company. For purposes of this
provision, no act or failure to act, on the part of the Employee, shall be
considered “willful” unless it is done, or omitted to be done, by the Employee
in bad faith or without reasonable belief that the Employee’s action or omission
was in the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or a senior officer of the Company
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Employee in good faith and in
the best interests of the Company.

The cessation of employment of the Employee shall not be deemed to be for Cause
unless and until there shall have been delivered to the Employee a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to the Employee and the
Employee is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Employee is
guilty of the conduct described in paragraph (a) or (b) above, and specifying
the particulars thereof in detail.
“Change in Control” means the first to occur of any of the following events, but
only to the extent that such event is described in Section 409A(a)(2)(A)(v) of
the Code:
(a)
any person, or more than one person acting as a group (including owners of a
corporation that enters into a merger, consolidation, purchase, or acquisition
of stock, or similar business transaction with the Company, but not including
persons or groups solely because they purchase stock of the Company at the same
time or as a result of the same public offering), acquires (or has acquired
within the 12-month period ending on the date of the most recent acquisition by
such person or group) securities of the Company representing 30 percent or more
of the combined voting power of the Company’s then outstanding securities;





--------------------------------------------------------------------------------




(b)
during any period of 12 months (not including any period prior to the execution
of this Agreement), a majority of members of the Board are replaced by directors
whose appointment or election is not endorsed by a majority of the members of
the Board before the date of the appointment or election;

(c)
any person, or more than one person acting as a group (including owners of a
corporation that enters into a merger, consolidation, purchase, or acquisition
of stock, or similar business transaction with the Company, but not including
persons or groups solely because they purchase stock of the Company at the same
time or as a result of the same public offering), acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50 percent of the combined voting power of the stock of the Company
but only if such person or group did not own more than 50 percent of the
combined voting power of the stock of the Company prior to such acquisition; or

(d)
any person, or more than one person acting as a group (including owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
assets, or similar business transaction with the Company, but not including
persons or groups solely because they purchase assets of the Company at the same
time), acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or group) assets from the Company
that have a total gross fair market value of more than 50 percent of the total
gross fair market value of all of the assets of the Company immediately before
such acquisition or acquisitions, except where the assets are transferred to (i)
a shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock, (ii) an entity, 50 percent or more of the
total value or voting power of which is owned, directly or indirectly, by the
Company, (iii) a person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all outstanding stock of the Company, or (iv) an entity, at least 50 percent of
the total value or voting power of which is owned, directly or indirectly, by a
person or group described in (iii) above.

Notwithstanding the foregoing, unless a majority of the incumbent Board
determines otherwise, no Change in Control shall be deemed to have occurred with
respect to the Employee if the Change in Control results from actions or events
in which he is a participant in a capacity other than solely as an officer,
employee or member of the Board.
“Change in Control Date” means the effective date of a Change in Control.
“Change in Control Period” means the 24-month period commencing on the Change in
Control Date; provided, however, that if the Employee’s employment with the
Company is terminated prior to the date on which a Change in Control occurs, and
if it is reasonably demonstrated by the Employee that such termination (x) was
at the request of a third party who has taken steps reasonably calculated to
effect a Change in Control, or (y) otherwise arose in connection with or
anticipation of a Change in Control, then the Change in Control Period shall
include the period beginning on the date immediately prior to the date of such
termination and ending immediately prior to the effective date of the Change in
Control.
“Code” means the Internal Revenue Code of 1986, as amended, and as interpreted
by the regulations promulgated thereunder.
“Disability” means the absence of the Employee from the Employee’s duties with
the Company on a full-time basis for 180 consecutive business days as a result
of incapacity due to mental or physical illness which is determined to be total
and permanent by a physician selected by the Company or its insurers and
acceptable to the Employee or the Employee’s legal representative (such
agreement as to acceptability not to be unreasonably withheld).
“Good Reason” means the occurrence of any of the following:
(a)
the assignment to the Employee of any duties inconsistent in any respect with
the Employee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities immediately prior to the
Change in Control Date, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated,





--------------------------------------------------------------------------------




insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Employee;
(b)
a failure by the Company (other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Employee) to pay or provide any one
or more of the following:

(1)
base salary at a rate not less than the rate in effect immediately prior to the
Change in Control Date;

(2)
participation in any bonus plan sponsored by Plexus, on a basis consistent with
that of other comparable employees;

(3)
benefits under welfare plans, practices, policies, and programs (including,
without limitation, medical, prescription, dental, disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of Plexus, but in no event providing benefits that are less
favorable, in the aggregate, than the most favorable of such plans, practices,
policies, and programs provided generally at any time after the Change in
Control Date to other peer executives of Plexus;

(4)
participation in all fringe benefits, deferred compensation programs, expense
reimbursement programs, vacation, company car or car allowance, as applicable
(if the Employee was receiving such benefit prior to the Change in Control
Date), incentive, savings and retirement plans (including the Company’s 401(k)
plan and Employee Stock Purchase Plan), practices, policies, and programs
applicable generally to other peer executives of Plexus, but in no event
providing benefits that are less favorable, in the aggregate, than the most
favorable of such plans, practices, policies, and programs provided generally at
any time after the Change in Control Date to other peer executives of Plexus;
and

(5)
a continuation of annual stock-based awards (or other types of long-term
incentive compensation) with a value no less than the value of the last
stock-based award received by the Employee immediately before the Change in
Control Date;

(c)
the Company’s requiring the Employee to be based at any office or location that
is 45 miles or more from the office or location where the Employee is based
immediately before the Change in Control Date, or the Company’s requiring the
Employee to travel on Company business to a substantially greater extent than
required immediately prior to the Change in Control Date; or

(d)
any failure by the Company to comply with and satisfy Section C.1(c) of Schedule
B of this Agreement.

For purposes of this definition, any good faith determination of “Good Reason”
made by the Employee shall be conclusive. Anything in this Agreement to the
contrary notwithstanding, a termination by the Employee for any reason during
the 30-day period commencing on the first anniversary of the Change in Control
Date shall be deemed to be a termination for Good Reason for all purposes of
this Agreement.
“Initial Term Date” means the date set forth on Exhibit 1.
“Plexus” means the Company and any corporation, partnership, division, joint
venture, or other organization which, together with the Company, would be
treated as a single employer under Section 414(b) or (c) of the Code if a 50
percent ownership level were substituted for an 80 percent ownership level for
purposes of applying such section.
“Retirement Differential” means the maximum amount of annual Company
contributions and credits (including matching contributions and credits, but
excluding bonuses under the Company’s Variable Incentive Compensation




--------------------------------------------------------------------------------




Plan (or any successor short-term incentive plan)) for a full plan year under
all of the Company’s qualified or nonqualified retirement plans that are account
balance plans.
For purposes of this definition, (x) the Employee shall be deemed to be fully
vested, (y) it shall be assumed that Employee’s total annual cash compensation
and total targeted cash compensation is equal to Employee’s total target cash
compensation as in effect immediately before the Separation Date, and (z) for
purposes of determining the maximum amount of Company matching contributions or
credits it shall be assumed that the Employee elects to maximize elective
deferrals to such plan.
“Separation Date” means the date of the Employee’s Separation from Service.
“Separation from Service” means the Employee’s “separation from service” (within
the meaning of Section 409A(a)(2)(A)(i) of the Code) with Employer, as
determined by the Company in accordance with Treas. Reg. § 1.409A-1(h)(1).
Unless the context clearly requires otherwise, the phrases “terminates
employment,” “termination of employment,” and similar phrases refer to the
Employee’s Separation from Service.
“Separation Multiplier” as of the Effective Date has the meaning set forth in
Exhibit 1. The Company shall notify the Employee prior to the beginning of each
fiscal year of the Company that begins after the Effective Date (for as long as
the Agreement remains in effect), the Separation Multiplier applicable for such
fiscal year. The Separation Multiplier applicable to the Employee during a
fiscal year of the Company shall not be reduced with respect to such fiscal year
without the Employee’s written consent after the Employee receives notice from
the Company of such Separation Multiplier. In the event of a Change in Control,
the Separation Multiplier applicable to the Employee at the time of the Change
in Control shall not be reduced during the Change in Control Period without the
Employee’s written consent.
“Separation Year” means the Company’s taxable year that includes the Separation
Date.
“Specified Employee” has the meaning prescribed by Section 409A(a)(2)(B)(i) of
the Code, as determined by the Company in accordance with Treas. Reg. §
1.409A-1(i).
“Target Bonus” means 50% of the Employee’s annual bonus at full opportunity
under the Plexus Corp. Variable Incentive Compensation Plan or successor
short-term incentive plan.




    






















--------------------------------------------------------------------------------




SCHEDULE B
Miscellaneous Terms
B.1    Successors.
(a)
Without the prior written consent of the Company this Agreement shall not be
assignable by the Employee otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Employee’s legal representatives.

(b)
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

(c)
The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

B.2
Notice. All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party, or by email (with confirmed
receipt),  or by registered or certified mail, return receipt requested, postage
prepaid, addressed as set forth in Exhibit 1. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
be executed and delivered by facsimile or electronic signature (.pdf) and upon
such delivery the facsimile or electronic signature will be deemed to have the
same effect as if the original signature had been delivered to the other Party.

B.3
Captions. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.

B.4
Schedules. The Schedules to this Agreement constitute a part of this Agreement.

B.5
Entire Agreement. This Agreement sets forth the entire understanding between the
Company and the Employee concerning the Employee’s benefits in the event of his
Qualifying Termination and supersedes and terminates any previous agreements
concerning such subject matter including, without limitation, the Plexus Change
in Control Agreement previously entered into between the Company and the
Employee.

B.6
Amendments. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
or legal representatives.

B.7
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

B.8
Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

B.9
No Waiver. The Employee’s or the Company’s failure to insist upon strict
compliance with any provision hereof, or any other provision of this Agreement,
or the failure to assert any right the Employee or the Company may have
hereunder, including, without limitation, the right of the Employee to terminate
employment for Good Reason pursuant to Section 5 of this Agreement, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.

B.10
Nature of Employment. The Employee and the Company acknowledge that, except as
may otherwise be provided under any other written agreement between the Employee
and the Company, the employment of the Employee by the Company is “at will.”





--------------------------------------------------------------------------------




B.11
Section 409A. This Agreement shall be interpreted and administered in accordance
with Section 409A of the Code. If the Employee or the Company determines that
any provision of the Agreement is or might be inconsistent with the requirements
of Section 409A, the parties shall attempt in good faith to agree on such
amendments to the Agreement as may be necessary or appropriate to avoid adverse
tax consequences to the Employee under Section 409A of the Code. No provision of
the Agreement shall be interpreted to transfer any liability for failure to
comply with Section 409A from the Employee or any other individual to the
Company.

    




















































--------------------------------------------------------------------------------




EXHIBIT 1
Individual Terms


EX.1
“Effective Date” means «DATE».

EX.2
“Initial Term Date” means the last day of the Company’s «YEAR» fiscal year.

EX.3
“Employee” means «EMPLOYEE NAME».

EX.4
“Separation Multiplier” (as of the Effective Date) means «# of years».

EX.5
Addresses for Notices:

If to the Employee:


«Address»
«City», «State» «Zip»


If to the Company:
Plexus Corp.
Attention: Sr VP, Chief Administrative Officer, General Counsel, and Secretary
One Plexus Way
P.O. Box 156
Neenah, Wisconsin 54957-0156






